  Case 3:21-mj-06021-DEA Document 17 Filed 04/16/21 Page 1 of 3 PageID: 27




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA               :    Mag. No. 21-6021 (DEA)
                                       :
       v.                              :
                                       :    CONTINUANCE ORDER
   RICHARD N. EDWARDS, JR.,            :
     a/k/a “Daddy Rich”; and           :
   JAMIL J. YASIN                      :


      This matter having come before the Court on the joint application of

Rachael A. Honig, Acting United States Attorney for the District of New Jersey

(by Ian D. Brater, Assistant U.S. Attorney), and defendant RICHARD N.

EDWARDS, JR. (by Andrea D. Bergman, Esq.) for an order granting a

continuance of the proceedings in the above-captioned matter from the date

this Order is signed through July 6, 2021; and the Court having previously

entered Standing Orders 20-02, 20-03, 20-09, 20-12, extensions of Standing

Order 20-12, and Standing Order 21-04, continuing this and all other criminal

matters in this district until June 1, 2021, in response to the national

emergency created by COVID-19; and the defendant being aware that he has

the right to have the matter submitted to a grand jury within 30 days of the

date of his arrest pursuant to Title 18, United States Code, Section 3161(b);

and no prior continuances having been entered; and the defendant, through

his attorney, having consented to the continuance; and for good and sufficient

cause shown,

            IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

                                        1
  Case 3:21-mj-06021-DEA Document 17 Filed 04/16/21 Page 2 of 3 PageID: 28




            (1) Plea negotiations may soon commence, and both the United

States and the defendant seek time to achieve a successful resolution of these

negotiations, which would render trial of this matter unnecessary;

            (2) In response to the national emergency created by COVID-19,

the Chief Judge of this Court has entered Standing Orders 20-02, 20-03, 20-

09, 20-12, extensions of Standing Order 20-12, and Standing Order 21-04,

which are incorporated herein by reference;

            (3) The failure to grant such a continuance would deny counsel for

      the defendant or the attorney for the government the reasonable time

      necessary for effective preparation, taking into account the exercise of

      due diligence;

            (4) The defendant has consented to the aforementioned

      continuance;

            (5) The grant of a continuance will likely conserve judicial

      resources; and

            (6) Pursuant to Title 18, United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interest of the public and the defendant in a speedy trial.

            IT IS, therefore, on this WKday of April, 2021,

            ORDERED that this action be, and it hereby is, continued from the

date this Order is signed through July 6, 2021; and it is further




                                        2
  Case 3:21-mj-06021-DEA Document 17 Filed 04/16/21 Page 3 of 3 PageID: 29




            ORDERED that the period from the date this Order is signed

through and including July 6, 2021 shall be excludable in computing time

under the Speedy Trial Act of 1974.



                                      _____
                                          ___________________
                                                           _ ____________
                                      __________________________________
                                      HON. '28*/$     /$
                                                      / $6 ( $53
                                              '28*/$6($53(57  5 (57
                                      United State   es Magistrate
                                                 States           te Judge
                                                                  te Jud


Form and entry consented to:


__________________
                ______
                    _______
                     _
_________________________________
Andrea D. Bergma
               ma an, Esq.
           Bergman,
Counsel for Defendant


s/ Ian D. Brater
_________________________________
Ian D. Brater
Assistant U.S. Attorney




                                        3
